MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                         FILED
this Memorandum Decision shall not be                               Nov 30 2016, 8:22 am

regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Peter D. Todd                                           Gregory F. Zoeller
Elkhart, Indiana                                        Attorney General of Indiana

                                                        Matthew B. Mackenzie
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sammie L. Binion,                                       November 30, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A04-1604-CR-918
        v.                                              Appeal from the Elkhart Superior
                                                        Court
State of Indiana,                                       The Honorable Gretchen S. Lund,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        20D04-1406-FD-682



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1604-CR-918 | November 30, 2016      Page 1 of 3
                                       Statement of the Case
[1]   Sammie Binion appeals his sentence following his conviction for theft, as a

      Class D felony. Binion presents a single issue for our review, namely, whether

      the trial court erred when it imposed a fee for collecting a DNA sample from

      him. We affirm.


                                 Facts and Procedural History
[2]   On March 2, 2016, Binion pleaded guilty to theft, as a Class D felony. On

      March 30, the trial court sentenced Binion to 545 days executed in the Indiana

      Department of Correction. In its sentencing statement, the trial court ordered

      Binion “to submit to a DNA sample at his own expense.” Tr. at 23. This

      appeal ensued.


                                    Discussion and Decision
[3]   Binion acknowledges that, under Indiana Code Section 10-13-6-10 (2016), he is

      required to provide a DNA sample. Binion also acknowledges that, under

      Indiana Code Section 33-37-5-26.2, he was required to pay a $2 fee for the

      collection of that DNA sample. But Binion contends that the trial court

      imposed an additional fee for the collection of the DNA sample for “an

      indeterminate amount of money[.]” Appellant’s Br. at 5. And Binion

      maintains that “[n]othing in the code authorizes the court to impose” that

      alleged additional fee. Id.


[4]   Binion does not direct us to anything in the record showing that he was

      required to pay more than $2 for the DNA sample collection. The only
      Court of Appeals of Indiana | Memorandum Decision 20A04-1604-CR-918 | November 30, 2016   Page 2 of 3
      reference to a DNA collection fee in the record is the trial court’s statement at

      sentencing that Binion was “to submit to a DNA sample at his own expense.”

      Tr. at 23. As the State points out, there is no evidence to suggest that, with that

      statement, the trial court meant anything other than the statutory $2 collection

      fee. Accordingly, Binion has not shown any error.


[5]   Affirmed.


      Bailey, J, and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A04-1604-CR-918 | November 30, 2016   Page 3 of 3